                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      RAQUEL STOCKDALE,                                  Case No. 18-cv-04561-SVK
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9             v.                                          MOTION FOR SUMMARY
                                                                                             JUDGMENT AND DENYING
                                  10      NANCY A. BERRYHILL,                                DEFENDANT’S CROSS-MOTION FOR
                                                                                             SUMMARY JUDGMENT
                                  11                    Defendant.
                                                                                             Re: Dkt. Nos. 19, 22, 23
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Raquel Anna Stockdale (“Plaintiff”) seeks review of a final decision of Defendant

                                  16   Acting Commissioner of Social Security (“Commissioner”) denying Plaintiff’s application for

                                  17   disability insurance benefits under Title II of the Social Security Act. Plaintiff presents four issues

                                  18   for review: (1) whether the Administrative Law Judge (“ALJ”) properly evaluated the opinions of

                                  19   the treating physician and two state agency physicians; (2) whether the ALJ properly evaluated

                                  20   Plaintiff’s testimony; (3) whether the ALJ properly evaluated Plaintiff’s boyfriend’s testimony;

                                  21   and (4) whether substantial evidence supports the ALJ’s decision under Step 4 and Step 5.

                                  22   ECF 19 (“Pl. MSJ”). Plaintiff further contends that each error undermines the ALJ’s ultimate

                                  23   findings that Plaintiff has not been under a disability within the meaning of the Social Security Act

                                  24   from July 2, 2013, through the date of last insured. Id. As a result, Plaintiff asks this Court to

                                  25   reverse the ALJ’s decision and award benefits. Id. at 21. Before the Court are the Parties’ cross-

                                  26   motions for summary judgment. Id.; ECF 22 (“Def. MSJ”); ECF 23 (“Pl. Reply”).

                                  27   ////

                                  28   ////
                                   1               Having considered the cross-motions for summary judgment, the relevant law and the

                                   2   record in this case,1 the Court finds that the ALJ failed to provide sufficient reasons for rejecting a

                                   3   portion of Plaintiff’s treating physician’s testimony as well as portions of the state agency

                                   4   psychological consultants’ opinions. The Court therefore GRANTS Plaintiff’s motion for

                                   5   summary judgment, DENIES the Commissioner’s cross-motion for summary judgment and

                                   6   remands this matter for further administrative proceedings consistent with this opinion.

                                   7          I.      PROCEDURAL BACKGROUND

                                   8               On November 5, 2014, Plaintiff filed a Title II application for disability benefits with an

                                   9   alleged onset date of July 2, 2013. Administrative Record (“AR”) at 15. Plaintiff was 49 years

                                  10   old on the date last insured. AR 25. She has at least a high school education and can

                                  11   communicate in English. Id. Plaintiff previously worked several jobs such as a disease

                                  12   management assistant, patient account representative, health services associate, cashier, radiology
Northern District of California
 United States District Court




                                  13   assistant, office manager, administrative assistant and medical receptionist. AR 241–48. She

                                  14   suffers from a combination of impairments including but not limited to affective disorder, anxiety

                                  15   disorder, post-traumatic stress disorder (“PTSD”), anemia and irritable bowel syndrome. AR 18.

                                  16               After Plaintiff’s claims were denied initially and again upon reconsideration, Plaintiff

                                  17   requested a hearing before an ALJ. AR 124–25. ALJ Cheryl Tompkin held a hearing on

                                  18   December 21, 2016, at which Plaintiff, who was represented by her attorneys, testified. AR 36–

                                  19   78. A vocational expert also testified. Id. On June 1, 2017, the ALJ issued a decision finding that

                                  20   Plaintiff has not been under a disability as defined in the Social Security Act from the alleged

                                  21   onset date of July 2, 2013, through June 30, 2016, the last date insured. AR 15–27. The Appeals

                                  22   Council denied Plaintiff’s request for review on May 24, 2018. AR 1–6.

                                  23               On July 27, 2018, Plaintiff filed a timely civil action in this Court. ECF 1. All the Parties

                                  24   have consented to the jurisdiction of a magistrate judge. ECF 8; ECF 10.

                                  25   ////

                                  26   ////

                                  27

                                  28   1
                                           This matter was submitted without oral argument pursuant to Civil Local Rule 16-5.
                                                                                        2
                                   1      II.      LEGAL STANDARDS

                                   2               A. Standard of Review

                                   3            This Court has the authority to review the Commissioner’s decision to deny disability

                                   4   benefits, but “a federal court’s review of Social Security determinations is quite limited.” Brown-

                                   5   Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015); see also 42 U.S.C. § 405(g). Federal courts

                                   6   “leave it to the ALJ to determine credibility, resolve conflicts in the testimony, and resolve

                                   7   ambiguities in the record.” Brown-Hunter, 806 F.3d at 492 (citation and internal quotation marks

                                   8   omitted).

                                   9            The Commissioner’s decision will be disturbed only if it is not supported by substantial

                                  10   evidence or if it is based on the application of improper legal standards. Id. “Substantial

                                  11   evidence” means more than a mere scintilla but less than a preponderance; it is “such relevant

                                  12   evidence as a reasonable mind might accept as adequate to support a conclusion.” Rounds v.
Northern District of California
 United States District Court




                                  13   Comm’r of Soc. Sec. Admin., 807 F.3d 996, 1002 (9th Cir. 2015) (citations and internal quotation

                                  14   marks omitted). The Court “must consider the evidence as a whole, weighing both the evidence

                                  15   that supports and the evidence that detracts from the Commissioner’s conclusion.” Id. (citation

                                  16   omitted). Where the evidence is susceptible to more than one rational interpretation, the Court

                                  17   must uphold the ALJ’s findings if supported by inferences reasonably drawn from the record. Id.

                                  18            Even if the ALJ commits a legal error, the ALJ’s decision will be upheld if the error is

                                  19   harmless. Brown-Hunter, 806 F.3d at 492. But “[a] reviewing court may not make independent

                                  20   findings based on the evidence before the ALJ to conclude that the ALJ’s error was harmless.” Id.

                                  21   The Court is instead “constrained to review the reasons the ALJ asserts.” Id. (citation omitted).

                                  22               B. Standard for Eligibility for Disability Benefits

                                  23            Disability benefits are available under Title II of the Social Security Act when an eligible

                                  24   claimant is unable “to engage in any substantial gainful activity by reason of any medically

                                  25   determinable physical or mental impairment which can be expected to result in death or which has

                                  26   lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

                                  27   § 423(d)(1)(A). To determine whether a claimant is disabled, the ALJ must employ a five-step

                                  28   sequential analysis, determining (1) whether the claimant is doing substantial gainful activity;
                                                                                          3
                                   1   (2) whether the claimant has a severe medically determinable physical or mental impairment or

                                   2   combination of impairments that has lasted for more than 12 months; (3) whether the impairment

                                   3   meets or equals one of the listings in the regulations; (4) whether, given the claimant’s residual

                                   4   functional capacity (i.e., what a claimant can still do despite her limitations), the claimant can still

                                   5   do her past relevant work; and (5) whether the claimant can make an adjustment to other work.

                                   6   Ghanim v. Colvin, 763 F.3d 1154, 1160 and n.5 (9th Cir. 2014). The burden of proof is on the

                                   7   claimant at Steps 1 through 4 but shifts to the Commissioner at Step 5. Bray v. Comm’r of Soc.

                                   8   Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009).

                                   9      III.       DISCUSSION

                                  10             The ALJ employed the established five-step framework for evaluating disability claims as

                                  11   set forth below. It is the ALJ’s findings in Step 4 and the resulting conclusions in Steps 4 and 5

                                  12   which are the subject of the pending motions.
Northern District of California
 United States District Court




                                  13      •      Step 1: The ALJ found that Plaintiff did not engage in substantial gainful activity during

                                  14             the period from her alleged onset date of July 2, 2013, through her date of last insured of

                                  15             June 30, 2016. AR 17.

                                  16      •      Step 2: The ALJ concluded that Plaintiff has the following severe impairments: affective

                                  17             disorder, anxiety disorder, PTSD, anemia and irritable bowel syndrome (20 C.F.R.

                                  18             § 404.1520(c)). AR 18. The ALJ also found that Plaintiff’s seizure disorder (id.);

                                  19             gastroesophageal reflux disease, intermenstrual bleeding, vitamin B12 deficiency and

                                  20             hypoglycemia (id.); neck, back and hip pain (AR 18–19); restless leg syndrome (AR 19);

                                  21             attention deficit disorder (id.); and cervical bone spurs (id.) were non-severe through the

                                  22             date last insured.

                                  23      •      Step 3: The ALJ held that through the date last insured, Plaintiff did not have an

                                  24             impairment or combination of impairments that met or medically equaled the severity of

                                  25             one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R.

                                  26             § 404.1520(d), 404.1525 and 404.1526). AR 19.

                                  27      •      Step 4: The ALJ determined that Plaintiff has the residual functional capacity to perform

                                  28             light work as defined in 20 CFR 404.1567(b) with the following limitations: the individual
                                                                                           4
                                   1              could lift 20 pounds occasionally and 10 pounds frequently; could stand or walk 4 hours

                                   2              and sit for 6 hours in an 8-hour workday; could occasionally climb ramps and stairs;

                                   3              occasionally balance; occasionally stoop and kneel; could rarely climb ladders, ropes or

                                   4              scaffolds; the individual should avoid concentrated exposure to workplace hazards such as

                                   5              heights and hazardous machinery; the individual could work in proximity to others but

                                   6              with only occasional contact with others; and the individual should not perform tandem

                                   7              jobs requiring cooperation with other workers to complete the tasks. AR 21.

                                   8          •   Step 5: The ALJ found that Plaintiff was able to perform her past work as a medical biller.

                                   9              AR 25. The ALJ also made alternative findings under Step 5, concluding that considering

                                  10              Plaintiff’s age, education, work experience and residual functional capacity, there were

                                  11              jobs that exist in significant numbers in the national economy that Plaintiff could perform.

                                  12              AR 26. In particular, the ALJ adopted the testimony of the vocational expert and found
Northern District of California
 United States District Court




                                  13              that Plaintiff could perform the requirements of a medical transcriber, marker,

                                  14              inspector/hand packager and mail clerk. Id.

                                  15              Plaintiff asserts that the ALJ made four errors that warrant reversal: (1) the ALJ

                                  16   improperly rejected the opinions of Plaintiff’s treating physician, Dr. Anita Heart, and two of the

                                  17   state agency physicians, Drs. Paula Kresser and C.W. Kang; (2) the ALJ improperly discredited

                                  18   Plaintiff’s testimony; (3) the ALJ improperly discounted Plaintiff’s boyfriend’s testimony; and

                                  19   (4) the ALJ failed to support her opinion in Steps 4 and 5 with substantial evidence. ECF 19 at

                                  20   10–20.

                                  21                 A. Physician Testimony

                                  22              Plaintiff argues that the ALJ improperly disregarded the findings of Dr. Heart, Dr. Kresser

                                  23   and Dr. Kang. ECF 19 at 10–13. Plaintiff contends that these opinions establish that she could

                                  24   not sustain even sedentary work on a regular and continuing basis and that the ALJ failed to

                                  25   support her rejection of these opinions with clear and convincing reasons. Id. at 12.

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                            5
                                   1                          1. The ALJ’s Analysis of the Physicians’ Opinions

                                   2                              A. Dr. Heart

                                   3          Dr. Heart has treated Plaintiff since March 2013, and on September 2, 2015, Dr. Heart

                                   4   authored an assessment of Plaintiff’s diagnoses and functional limitations. AR 487–90. Dr. Heart

                                   5   diagnosed Plaintiff with PTSD, depression, anxiety, anemia, vitamin B12 deficiency and arthritis.

                                   6   AR 487. The ALJ gave “partial weight” to Dr. Heart’s evaluation. AR 24. Specifically, the ALJ

                                   7   “assign[ed] significant weight to Dr. Heart’s standing, lifting, carrying, and postural limitations

                                   8   because they are generally consistent with the opinions of the State agency medical consultants

                                   9   and the evidence as whole.” Id. In contrast, the ALJ assigned “little weight” to the “remainder of

                                  10   [Dr. Heart’s] limitations because they were overly reliant on the claimant’s subjective reports, not

                                  11   consistent with treatment records, and were not based on a longitudinal treatment history.” Id.

                                  12   The ALJ did not identify which specific limitations she discounted (id.); however, the remaining
Northern District of California
 United States District Court




                                  13   limitations in Dr. Heart’s evaluation are (1) Plaintiff’s pain or other symptoms “[c]onstantly”

                                  14   interfere with the attention and concentration needed to perform simple work tasks; (2) Plaintiff’s

                                  15   limitations regarding her neck pain and movement; and (3) Plaintiff is likely to miss more than

                                  16   four days of work per a month because of her impairments or treatment. AR 488–90.2

                                  17                              B. Dr. Kresser and Dr. Kang

                                  18          Dr. Kresser, a state agency psychological consultant, found that Plaintiff has no significant

                                  19   mental functioning limitations except for moderate limitations in her abilities in four areas:

                                  20   (1) carrying out detailed instructions; (2) maintaining attention and concentration for extended

                                  21   periods; (3) performing activities within a schedule, maintaining regular attendance and being

                                  22   punctual within customary tolerances; and (4) completing a normal workday and workweek

                                  23   without interruptions and performing at a consistent pace without an unreasonable number and

                                  24   length of rest periods. AR 90–91. Another state agency psychological consultant, Dr. Kang,

                                  25   reviewed these findings and concurred. AR 101; AR 105–06.

                                  26
                                       2
                                  27     Dr. Heart also opined that Plaintiff would need to take unscheduled breaks during an eight-hour
                                       workday. AR 489. However, Dr. Heart failed to quantify how many breaks Plaintiff would need
                                  28   or provide any details regarding this limitation. Id. As a result, the Court does not address this
                                       finding.
                                                                                          6
                                   1          The ALJ assigned “partial weight” to the Dr. Kresser and Dr. Kang opinions that she

                                   2   addressed. AR 23. The ALJ gave “significant weight” to Dr. Kresser’s and Dr. Kang’s findings

                                   3   that Plaintiff has “no significant limitations in most areas of mental functioning because these

                                   4   findings are consistent with the claimant’s conservative treatment and daily activities.” AR 23–

                                   5   24. However, the ALJ gave “little weight” to their opinions that Plaintiff has “moderate

                                   6   limitations in her concentration, persistence, and pace.”3 AR 24. Together these findings only

                                   7   account for a portion of Dr. Kresser’s and Dr. Kang’s opinions. The ALJ failed to address at least

                                   8   two of the moderate limitations identified by Drs. Kresser and Kang—Plaintiff’s ability to

                                   9   (1) carry out detailed instructions; and (2) perform activities within a schedule, maintain regular

                                  10   attendance and be punctual within customary tolerances.

                                  11                          2. Legal Background

                                  12          The Ninth Circuit distinguishes between the opinions of physicians based on three
Northern District of California
 United States District Court




                                  13   categories: “(1) those who treat the claimant (treating physicians); (2) those who examine but do

                                  14   not treat the claimant (examining physicians); and (3) those who neither examine nor treat the

                                  15   claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The

                                  16   Court gives more weight to the opinions of physicians who treat the claimant than to the opinions

                                  17   of those who do not. Id. The opinion of an examining physician likewise warrants greater weight

                                  18   than the opinion of a nonexamining physician. Id.

                                  19          An ALJ may only “disregard the opinion of a treating physician” after providing “clear and

                                  20   convincing reasons for doing so if the treating physician’s opinion is not contradicted by another

                                  21   doctor.” Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991) (citation and internal quotation

                                  22   marks omitted). When another physician’s findings conflict with the treating physician’s opinion

                                  23   the ALJ must state “‘specific and legitimate reasons’ supported by substantial evidence in the

                                  24

                                  25
                                       3
                                         Although the ALJ addressed Plaintiff’s “concentration, persistence, and pace” limitations
                                       (AR 24), these limitations do not track the language used by Drs. Kresser and Kang, who did not
                                  26   address persistence and separated concentration and pace into different categories (AR 90–91;
                                       AR 105–06). This makes it difficult to determine the extent to which the ALJ addressed those
                                  27   categories. As a result, the Court’s order focuses on the two categories of limitations identified by
                                       Dr. Kresser and Dr. Kang that the ALJ failed to acknowledge completely. However, on remand,
                                  28   the ALJ is to ensure that she addresses all of the moderate limitations identified by Dr. Kresser
                                       and Dr. Kang. See Section III(D), infra.
                                                                                          7
                                   1   record for” rejecting the treating physician’s opinion. Lester, 81 F.3d at 830 (quoting Murray v.

                                   2   Heckler, 722 F.2d 499, 502 (9th Cir.1983)). The same standards apply to the ALJ’s consideration

                                   3   and rejection of an examining physician’s opinion. Id. at 830–31 (citations omitted).

                                   4          An ALJ must also consider the opinions of state agency medical or psychological

                                   5   consultants because they “are highly qualified and experts in Social Security disability

                                   6   evaluation.” 20 C.F.R. § 416.913a(b)(1). Their findings and the findings of other “nontreating,

                                   7   nonexamining physician can amount to substantial evidence, so long as other evidence in the

                                   8   record supports those findings.” Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (citation

                                   9   omitted). But their opinions “should be discounted and [are] not substantial evidence when

                                  10   contradicted by all other evidence in the record.” Gallant v. Heckler, 753 F.2d 1450, 1454 (9th

                                  11   Cir. 1984) (quoting Millner v. Schweiker, 725 F.2d 243, 245 (4th Cir.1984)) (internal quotation

                                  12   marks omitted). Thus, “[t]he opinion of a nonexamining physician cannot by itself constitute
Northern District of California
 United States District Court




                                  13   substantial evidence that justifies the rejection of the opinion of either an examining physician or a

                                  14   treating physician.” Lester, 81 F.3d at 831.

                                  15                          3. The ALJ’s Partial Rejection of Dr. Heart’s Testimony

                                  16          Plaintiff contends that the ALJ failed to provide sufficient reasons for giving Dr. Heart’s

                                  17   opinion partial weight. ECF 19 at 10–12. As noted above, the ALJ assigned “little weight” to the

                                  18   three remaining limitations identified by Dr. Heart (AR 24): (1) Plaintiff’s pain or other

                                  19   symptoms “[c]onstantly” interfere with her attention and concentration; (2) Plaintiff’s neck pain

                                  20   and movement limitations; and (3) Plaintiff is likely to miss more than four days of work per a

                                  21   month. AR 488–90. The ALJ supported her rejection of the first two findings with clear and

                                  22   convincing reasons supported by substantial evidence in the record. The clear and convincing

                                  23   reasons standard applies because no other physician opinion contradicts Dr. Heart’s findings

                                  24   regarding these limitations. See Baxter, 923 F.2d at 1396. However, substantial evidence does

                                  25   not support the ALJ’s decision to give the third finding regarding Plaintiff’s attendance limitations

                                  26   little weight because the ALJ failed to address this finding.

                                  27   ////

                                  28   ////
                                                                                         8
                                   1                                  a. Plaintiff’s Attention and Concentration Limitations

                                   2          While the ALJ did not specify what medical evidence is inconsistent with Dr. Heart’s

                                   3   findings regarding Plaintiff’s constant attention and concentration limitations, the ALJ previously

                                   4   assessed the medical evidence regarding Plaintiff’s ability to concentrate, persist or maintain pace

                                   5   under Step 3. AR 20. There, the ALJ concluded that Plaintiff “had mild limitations” in her

                                   6   attention and concentration abilities. Id. The ALJ supported this finding by noting that “[f]ormal

                                   7   testing showed that the claimant had intact attention and could respond appropriately to

                                   8   questions.” Id. (citing AR 333; AR 506). The ALJ also found that Plaintiff’s daily activities such

                                   9   as caring for her pets, preparing meals, going online, looking for jobs, shopping, completing

                                  10   household chores and completing word searches “do not allow finding more than mild limitations

                                  11   in the claimant’s ability to concentrate, persist, and maintain pace.” Id. (citing AR 233; AR 256;

                                  12   AR 259). Although Plaintiff points to some isolated findings in the record that suggest more
Northern District of California
 United States District Court




                                  13   significant limitations (ECF 19 at 13 (citing AR 488; AR 514)), other portions of the record

                                  14   support the ALJ’s conclusion (AR 330 (noting that Plaintiff has not had “mental clouding”);

                                  15   AR 333 (observing that Plaintiff was “alert” with “intact attention”); AR 477 (finding that

                                  16   Plaintiff’s attention was “intact”); AR 506 (noting that Plaintiff was “alert, attentive” and

                                  17   “[a]ppropriately conversant and responsive”). Accordingly, substantial evidence supports the

                                  18   ALJ’s decision that Dr. Heart’s opinion regarding Plaintiff’s attention and concentration limits is

                                  19   “not consistent with treatment records.” AR 24; See Andrews v. Shalala, 53 F.3d 1035, 1039–40

                                  20   (9th Cir. 1995) (noting that a court “must uphold the ALJ’s decision where the evidence is

                                  21   susceptible to more than one rational interpretation”).

                                  22          Plaintiff also contends that the ALJ cited no evidence that shows Dr. Heart has taken on an

                                  23   improper role as an advocate or relied too heavily on Plaintiff’s subjective reports. ECF 19 at 11.

                                  24   Plaintiff’s argument mischaracterizes the ALJ’s findings. The ALJ noted that Dr. Heart’s

                                  25   evaluation assesses Plaintiff’s limitations prior to when she began treating Plaintiff, “which

                                  26   suggests that her limitations were relying on the claimant’s self-reports rather than a thorough

                                  27   review of the claimant’s medical record.” AR 24. This finding relates to Dr. Heart’s lack of

                                  28   firsthand knowledge of Plaintiff’s limitations prior to when she began treating Plaintiff; nowhere
                                                                                         9
                                   1   did the ALJ suggest that Dr. Heart was biased. Further, the inconsistencies between Dr. Heart’s

                                   2   findings and the treatment records support the ALJ’s assumption that Dr. Heart’s pre-treatment

                                   3   assessment relied on Plaintiff’s self-reporting and not the medical record. Dr. Heart’s evaluation

                                   4   provides no facts to rebut the ALJ’s assumption because Dr. Heart fails to identify what medical

                                   5   records she reviewed in preparing her evaluation. The Court thus rejects Plaintiff’s argument that

                                   6   the ALJ failed to support her statement regarding Dr. Heart’s reliance on Plaintiff’s self-reporting.

                                   7                                 b. Plaintiff’s Neck Pain and Movement Limitations

                                   8          The ALJ provided clear and convincing reasons for rejecting Dr. Heart’s findings

                                   9   regarding Plaintiff’s neck pain and movement limitations. Again, the ALJ found that the medical

                                  10   evidence does not support Dr. Heart’s findings. AR 24. The ALJ specifically noted that

                                  11   Dr. Heart’s “treatment notes show that the claimant had no neck tenderness on examination or

                                  12   limitations in her range of motion.” Id. (citing AR 522). Similarly, the ALJ observed that “the
Northern District of California
 United States District Court




                                  13   majority of the claimant’s musculoskeletal examinations have been normal, which is not

                                  14   consistent with Dr. Heart’s overly restrictive findings.” Id. Plaintiff contends that the ALJ failed

                                  15   to credit treatment records which show tenderness and muscle spasm in her neck, back and left

                                  16   shoulder (ECF 19 at 12 (citing AR 380; AR 444)), but a review the records Plaintiff cites

                                  17   undermines her argument. The first record that Plaintiff cites shows that Plaintiff’s neck exam

                                  18   results were “normal,” but she had a “muscle spasm” and “tenderness” in her spine. AR 380.

                                  19   This record provides little support to Plaintiff’s argument because the ALJ did not reject Dr.

                                  20   Heart’s back pain related limitations and assigned “significant weight to Dr. Heart’s standing,

                                  21   lifting, carrying and postural limitations.” AR 24. Plaintiff also cites notes from a chiropractor

                                  22   reflecting neck, back and shoulder pain; however, subsequent records show that Plaintiff’s pain

                                  23   improved with treatment. AR 444; AR 447; AR 448. Accordingly, the Court finds that

                                  24   substantial evidence supports the ALJ’s rejection of Dr. Heart’s findings regarding Plaintiff’s neck

                                  25   pain and movement limitations.

                                  26                                 c. Plaintiff’s Attendance Limitations

                                  27          Dr. Heart also opined that Plaintiff is likely to miss more than four days of work per a

                                  28   month because of her impairments or treatment. AR 490. Although the ALJ acknowledged this
                                                                                        10
                                   1   finding (AR 24), the ALJ failed to identify any specific reasons or evidence that supports giving

                                   2   this limitation little weight. Nor did the ALJ discuss elsewhere in her decision Plaintiff’s ability to

                                   3   consistently attend work. Failing to address Plaintiff’s attendance limitations is particularly

                                   4   significant for two reasons. First, the vocational expert testified that Plaintiff could not find work

                                   5   if she missed an average of four days of work in a month. AR 75. The ALJ’s analysis of

                                   6   Dr. Heart’s opinion on this issue thus has potential case dipositive consequences. Second, the ALJ

                                   7   did not acknowledge or address Dr. Kresser’s and Dr. Kang’s related findings that Plaintiff has

                                   8   moderate limitations in her ability to perform activities within a schedule, maintain regular

                                   9   attendance and be punctual within customary tolerances. AR 90; AR 105. While Dr. Kresser and

                                  10   Dr. Kang do not quantify how many days of work Plaintiff is likely to miss, their findings provide

                                  11   a further reason why the ALJ should have addressed Plaintiff’s attendance limitations when

                                  12   determining her residual functional capacity. Based on the ALJ’s failure to address these
Northern District of California
 United States District Court




                                  13   physician opinions and the medical evidence regarding Plaintiff’s ability to consistently attend

                                  14   work, the Court finds that substantial evidence does not support the ALJ’s opinion to give

                                  15   Dr. Heart’s opinion little weight.

                                  16          If credited, Dr. Heart’s opinion would establish that Plaintiff cannot obtain gainful

                                  17   employment. Accordingly, the ALJ’s failure to address that finding is not harmless. See Stout v.

                                  18   Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006) (“[A] reviewing court cannot

                                  19   consider the error harmless unless it can confidently conclude that no reasonable ALJ, when fully

                                  20   crediting the testimony, could have reached a different disability determination.”).

                                  21
                                                              4. The ALJ’s Partial Rejection of Dr. Kresser’s and Dr. Kang’s
                                  22                             Opinions

                                  23          In describing Dr. Kresser’s and Dr. Kang’s findings, the ALJ stated that these doctors only

                                  24   opine that Plaintiff has “moderate limitations in her concentration, persistence, and pace.” AR 23.

                                  25   This finding failed to acknowledge at least two other areas of mental functioning where

                                  26   Dr. Kresser and Dr. Kang found that Plaintiff has moderate limitations: (1) the ability to carry out

                                  27   detailed instructions; and (2) the ability to perform activities within a schedule, maintain regular

                                  28   attendance and be punctual within customary tolerances. AR 90–91; AR 101; AR 105–06.
                                                                                         11
                                   1                                   a. Plaintiff’s Concentration Limitations

                                   2            Plaintiff argues that the ALJ improperly gave little weight to Dr. Kresser’s and Dr. Kang’s

                                   3   findings regarding her concentration, persistence and pace abilities. ECF 19 at 12. The ALJ based

                                   4   her determination on two findings. First, the ALJ noted that these limitations are “not consistent

                                   5   with the objective medical evidence of record showing the claimant to have normal attention.”

                                   6   AR 24. Second, the ALJ found that they were also inconsistent with the medical record, which

                                   7   “show[s] almost no specialized mental health treatment.” Id. Plaintiff argues that the ALJ “cited

                                   8   no objective evidence which is actually inconsistent with” Dr. Kresser’s and Dr. Kang’s opinion

                                   9   that Plaintiff’s concentration abilities limit her to unskilled work. Id. at 13. As discussed above

                                  10   (Section III(A)(3)(a), supra), the ALJ evaluated the evidence regarding Plaintiff’s attention and

                                  11   concentration abilities under Step 3. Substantial evidence in the record supports the ALJ’s

                                  12   determination that Plaintiff has mild limitations regarding her attention and concentration abilities.
Northern District of California
 United States District Court




                                  13   AR 330; AR 333; AR 477; AR 506. As a result, substantial evidence also supports the ALJ’s

                                  14   decision that Dr. Kresser’s and Dr. Kang’s opinions regarding Plaintiff’s concentration,

                                  15   persistence and pace are “not consistent with the objective medical evidence in the record.”

                                  16   AR 24.

                                  17                                   b. Plaintiff’s Other Mental Functioning Limitations

                                  18            The ALJ’s decision is silent as to at least two of the moderate limitations that Dr. Kresser

                                  19   and Dr. Kang identified. In particular, the ALJ failed to acknowledge Dr. Kresser’s and

                                  20   Dr. Kang’s findings that Plaintiff has moderate limitations in her ability to (1) carry out detailed

                                  21   instructions; and (2) perform activities within a schedule, maintain regular attendance and be

                                  22   punctual within customary tolerances. AR 90–91; AR 101; AR 105–06. The ALJ thus failed to

                                  23   identify any reasons or evidence that support her decision to give these limitations little weight.

                                  24   As noted above (Section III(A)(3)(c), supra), the ALJ’s failure to address Dr. Heart’s finding that

                                  25   Plaintiff would miss more than four days of work per a month goes directly to Plaintiff’s ability to

                                  26   find work, and thus, the ALJ’s error is not harmless. See Stout, 454 F.3d at 1056. Accordingly,

                                  27   the Court finds that substantial evidence does not support the ALJ’s decision to give Dr. Kresser’s

                                  28   and Dr. Kang’s opinions little weight.
                                                                                         12
                                   1              B. Plaintiff’s Testimony

                                   2          Plaintiff testified regarding symptoms related to both her physical impairments, such as her

                                   3   irritable bowel syndrome, and her mental impairments. AR 21–22. The ALJ concluded that

                                   4   Plaintiff’s “subjective complaints are simply not consistent with her conservative treatment,

                                   5   medical record, work history, and activities of daily living.” AR 22. On appeal, Plaintiff

                                   6   generally contends that the ALJ errored by failing to credit her testimony. ECF 19 at 14–16.

                                   7   Plaintiff first argues that the ALJ improperly considered her lack of medical treatment regarding

                                   8   her mental impairments because she could not seek such treatment due to poverty. Id. at 15.

                                   9   Second, Plaintiff contends that the ALJ failed to cite any specific medical records that contradict

                                  10   her testimony regarding her limitations. Id. Third, Plaintiff argues that the ALJ improperly

                                  11   rejected her testimony based on her activities of daily living. Id. at 16.

                                  12                          1. Legal Background
Northern District of California
 United States District Court




                                  13          The ALJ is responsible for determining a plaintiff’s credibility. Andrews, 53 F.3d at 1039.

                                  14   An ALJ engages in a two-step analysis to determine whether a claimant’s testimony regarding

                                  15   subjective pain or symptoms is credible. “First, the ALJ must determine whether the claimant has

                                  16   presented objective medical evidence of an underlying impairment which could reasonably be

                                  17   expected to produce the pain or other symptoms alleged.” Ghanim, 763 F.3d at 1163 (citation and

                                  18   internal quotation marks omitted). Second, “[i]f the claimant meets the first test and there is no

                                  19   evidence of malingering, the ALJ can only reject the claimant’s testimony about the severity of the

                                  20   symptoms if [the ALJ] gives specific, clear and convincing reasons for the rejection.” Id. (citation

                                  21   and internal quotation marks omitted). General findings are insufficient; rather, “the ALJ must

                                  22   make a credibility determination with findings sufficiently specific to permit the court to conclude

                                  23   that the ALJ did not arbitrarily discredit claimant’s testimony.” Thomas, 278 F.3d at 958. In other

                                  24   words, the ALJ must identify the non-credible testimony and the evidence that undermines it.

                                  25   Ghanim, 763 F.3d at 1163 (citation and internal quotation marks omitted). Factors the ALJ may

                                  26   consider in making an adverse credibility determination include (1) the claimant’s reputation for

                                  27   truthfulness; (2) inconsistencies in the claimant’s testimony or between her testimony and her

                                  28   conduct; (3) the claimant’s daily living activities; (4) the claimant’s work record; and (5)
                                                                                         13
                                   1   testimony from physicians or third parties concerning the nature, severity, and effect of the

                                   2   claimant’s condition. Id. at 958–59.

                                   3                          2. Analysis

                                   4          The ALJ offered specific, clear and convincing reasons for discounting Plaintiff’s

                                   5   testimony concerning her symptoms.

                                   6                                  a. Plaintiff’s Physical Symptoms

                                   7          The ALJ found that Plaintiff’s conservative treatment, medical records, work history and

                                   8   activities of daily living show that her complaints regarding her physical symptoms were not

                                   9   credible. AR 22. To support this conclusion, the ALJ provided several examples and noted that

                                  10   Plaintiff’s “continuous normal examination findings undermine most of [her] subjective

                                  11   allegations.” Id. For instance, the ALJ found that Plaintiff’s complaints of daily stomachaches

                                  12   prevent her from concentrating and working were not credible based on Plaintiff’s treatment notes,
Northern District of California
 United States District Court




                                  13   which show that her irritable bowel syndrome symptoms were mild and her anemia was controlled

                                  14   with medications. Id. (citing AR 344; AR 422; AR 435–37). The ALJ also discussed the

                                  15   treatment notes and statements by Plaintiff from seven different dates between August 14, 2014,

                                  16   and August 12, 2016. Id. These medical records reflect several instances where Plaintiff denied

                                  17   symptoms, reported that she could control symptoms with medication or that she had normal

                                  18   testing results. AR 297; AR 342; AR 422–23; AR 484; AR 494; AR 497; AR 577. Finally, the

                                  19   ALJ found that certain evidence is inconsistent with Plaintiff’s testimony that she stopped working

                                  20   in July 2013 because of her irritable bowel syndrome symptoms. Specifically, the ALJ cited

                                  21   Plaintiff’s treatment notes, which show she had mild irritable bowel syndrome symptoms at the

                                  22   time and her previous statement that she quit her job to return to school. Id. (citing AR 342;

                                  23   AR 388; AR 391). Together, this evidence sufficiently supports the ALJ’s decision to discredit

                                  24   Plaintiff’s testimony regarding her physical impairments and irritable bowel symptoms.

                                  25                                  b. Plaintiff’s Mental Symptoms

                                  26          The ALJ also found that Plaintiff’s testimony regarding the symptoms from her mental

                                  27   limitations contradicted her treatment notes as well as her activities of daily living. AR 22–23.

                                  28   First, contrary to Plaintiff’s argument, the ALJ did cite specific medical records that are
                                                                                         14
                                   1   inconsistent with Plaintiff’s statements.4 The ALJ identified five different treatment records from

                                   2   August 14, 2014, to March 27, 2015, which show that Plaintiff retained mental capabilities such as

                                   3   her attention, concentration and memory abilities. AR 22 (citing AR 297; AR 330; AR 333;

                                   4   AR 343; AR 494; AR 506). Second, the ALJ observed that Plaintiff’s activities of daily living

                                   5   also demonstrate a level of functioning inconsistent with her testimony. AR 22–23. In particular,

                                   6   the ALJ noted Plaintiff’s ability to care for her son and pets and stated that “caring for pets and

                                   7   others requires regular attention and some physical effort.” AR 23; see Burch v. Barnhart, 400

                                   8   F.3d 676, 681 (9th Cir. 2005) (“[I]f a claimant engages in numerous daily activities involving

                                   9   skills that could be transferred to the workplace, the ALJ may discredit the claimant’s allegations

                                  10   upon making specific findings relating to those activities.”). Third, the ALJ noted that Plaintiff’s

                                  11   part-time work and daily job search “suggest that the claimant has the ability and motivation to

                                  12   return to work.” AR 23 (citing AR 209; AR 256). These reasons, bolstered by specific citations
Northern District of California
 United States District Court




                                  13   to the medical record and previous statements by Plaintiff, provide sufficient support for the ALJ’s

                                  14   decision to discredit Plaintiff’s testimony regarding the symptoms from her mental impairments.

                                  15          Plaintiff argues that the ALJ improperly considered her lack of medical treatment

                                  16   regarding her mental impairments when discrediting her testimony. ECF 19 at 15. While the

                                  17   ALJ’s opinion does identify Plaintiff’s conservative treatment as inconsistent with Plaintiff’s

                                  18   testimony, the opinion does not expand on this statement or rely on her conservative treatment in

                                  19   the more detailed analysis that follows this general statement. This passing reference to a lack of

                                  20   mental health treatment appears to be incidental. By contrast, the ALJ provided a detailed

                                  21   discussion of the medical evidence and her activities of daily living. This analysis provides

                                  22   sufficient support for the ALJ’s decision. As a result, the Court does not reach Plaintiff’s

                                  23   allegations of poverty and their connection to Plaintiff’s limited mental health treatment.

                                  24   ////

                                  25   ////

                                  26
                                  27   4
                                         The Court notes that Plaintiff’s failure to identify which of Plaintiff’s statements the ALJ
                                  28   allegedly failed to address hinders the Court’s ability to analyze Plaintiff’s argument. ECF 19 at
                                       15.
                                                                                           15
                                   1          In sum, the Court finds that the ALJ set forth valid reasons, supported by substantial

                                   2   evidence in the record, for discrediting Plaintiff’s testimony regarding the severity of her

                                   3   symptoms. As a result, the Court finds that the ALJ properly evaluated the credibility of

                                   4   Plaintiff’s subjective complaints and provided clear and convincing reasons for discounting

                                   5   Plaintiff’s testimony concerning her physical and mental impairment symptoms.

                                   6              C. Plaintiff’s Boyfriend’s Testimony

                                   7          Plaintiff contends that the ALJ improperly disregarded the testimony of her boyfriend,

                                   8   Phillip Lappin. ECF 19 at 16–18. The ALJ may consider testimony from lay witnesses such as

                                   9   Mr. Lappin because “friends and family members in a position to observe a claimant’s symptoms

                                  10   and daily activities are competent to testify as to her condition.” Dodrill v. Shalala, 12 F.3d 915,

                                  11   918–19 (9th Cir. 1993) (citation omitted). The ALJ may discount the testimony of lay witnesses

                                  12   provided that the ALJ “give[s] reasons that are germane to each witness.” Id. at 919.
Northern District of California
 United States District Court




                                  13          Like Plaintiff, Mr. Lappin testified that Plaintiff cannot sit, stand or focus for long periods

                                  14   of time, and her impairments affect her memory, concentration, understanding and ability to

                                  15   follow instructions and complete tasks. AR 232; AR 237. He further stated that Plaintiff suffers

                                  16   from neck pain, irritable bowel syndrome, anxiety, depression, frustration and mental exhaustion.

                                  17   AR 232; AR 236. In light of the ALJ’s detailed analysis of Plaintiff’s testimony discussed above

                                  18   in Section III(B), supra, the Court finds that the ALJ provided sufficient evidence to support her

                                  19   conclusion that Mr. Lappin’s testimony is also “not consistent with the objective treatment notes

                                  20   of record or the claimant’s conservative treatment.” AR 25. Because of Mr. Lappin’s testimony is

                                  21   similar to Plaintiff’s, the ALJ’s reasoning for rejecting Plaintiff’s testimony applies equally to

                                  22   Mr. Lappin’s testimony. And after analyzing the testimony of one witness, “the ALJ need only

                                  23   point to those reasons when rejecting similar testimony by a different witness.” Molina v. Astrue,

                                  24   674 F.3d 1104, 1114 (9th Cir. 2012). Accordingly, the ALJ properly supported her decision to

                                  25   discount Mr. Lappin’s testimony. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694

                                  26   (9th Cir. 2009) (“In light of our conclusion that the ALJ provided clear and convincing reasons for

                                  27   rejecting [the plaintiff’s] own subjective complaints, and because [his wife’s] testimony was

                                  28   similar to such complaints, it follows that the ALJ also gave germane reasons for rejecting her
                                                                                         16
                                   1   testimony.”).

                                   2              D. Disposition

                                   3          Plaintiff contends that remanding for the calculation and award of benefits is the proper

                                   4   remedy in this case. ECF 19 at 20–21. In response, the Commissioner argues that awarding

                                   5   benefits would be improper and that the proper course of action is to remand for further

                                   6   administrative proceedings. ECF 22 at 9–10.

                                   7          The Social Security Act permits courts to affirm, modify or reverse the Commissioner’s

                                   8   decision “with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see also

                                   9   Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014). Remand is appropriate where the record

                                  10   does not clarify whether the ALJ would be required to find a plaintiff disabled if all the evidence

                                  11   were properly evaluated. See Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004). However,

                                  12   “where the record has been developed fully and further administrative proceedings would serve no
Northern District of California
 United States District Court




                                  13   useful purpose, the district court should remand for an immediate award of benefits.” Id. at 593

                                  14   (citations omitted). When making this determination, the Ninth Circuit has recognized that district

                                  15   courts should apply the following three-part credit-as-true standard:

                                  16                   (1) the record has been fully developed and further administrative
                                                       proceedings would serve no useful purpose; (2) the ALJ has failed to
                                  17                   provide legally sufficient reasons for rejecting evidence, whether
                                                       claimant testimony or medical opinion; and (3) if the improperly
                                  18                   discredited evidence were credited as true, the ALJ would be required
                                                       to find the claimant disabled on remand.
                                  19

                                  20   Garrison, 759 F.3d at 1020 (collecting cases). All three parts of the standard “must be satisfied in

                                  21   order for a court to remand to an ALJ with instructions to calculate and award benefits.” Id.

                                  22          As the Court outlined above (Section III(A)(3)(c), supra), the ALJ failed to analyze and

                                  23   provide sufficient reasons for rejecting Dr. Heart’s opinion that Plaintiff is likely to miss more

                                  24   than four days of work per a month. AR 490. Likewise, the ALJ failed to address Dr. Kresser’s

                                  25   and Dr. Kang’s findings regarding Plaintiff’s moderately limited ability (1) to carry out detailed

                                  26   instructions; and (2) perform activities within a schedule, maintain regular attendance and be

                                  27   punctual within customary tolerances. AR 90–91; AR 105–06; See Section III(A)(4)(b), supra.

                                  28   Because Dr. Kresser and Dr. Kang do not quantify how many days of work Plaintiff is likely to
                                                                                         17
                                   1   miss, the precise relationship between their findings and Dr. Heart’s is unclear. Accordingly,

                                   2   further administrative proceedings are necessary to determine the extent of Plaintiff’s limitations

                                   3   regarding her ability to maintain a work schedule and her other mental functioning abilities.5 On

                                   4   remand, the ALJ is to also ensure that she addresses all of the moderate limitations identified by

                                   5   Dr. Kresser and Dr. Kang. See p. 7, n.3, supra. The Court therefore remands this matter for

                                   6   further administrative proceedings consistent with this opinion.

                                   7       IV.      CONCLUSION

                                   8             For the reasons discussed above, the Court GRANTS Plaintiff’s motion for summary

                                   9   judgment, DENIES the Commissioner’s cross-motion for summary judgment and remands this

                                  10   matter for further administrative proceedings consistent with this opinion.

                                  11             SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: August 16, 2019

                                  14

                                  15
                                                                                                    SUSAN VAN KEULEN
                                  16                                                                United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   5
                                         Because the Court remands for further proceedings to allow the ALJ to further analyze the
                                  26   medical evidence, the Court does not reach Plaintiff’s argument that the ALJ failed to support her
                                       analysis under Steps 4 and 5. ECF 19 at 18–20. Plaintiff’s arguments rely on the Court agreeing
                                  27   that Plaintiff’s mental impairments limit her to unskilled work. Id. at 18. Before the Court
                                       addresses this argument, the Court provides the ALJ an opportunity to make any necessary
                                  28   adjustments to her residual functional capacity analysis based on further consideration of
                                       Dr. Heart’s, Dr. Kresser’s and Dr. Kang’s opinions.
                                                                                         18
